Plaintiffs in error, Joe Jackson and Joe Thomas, were jointly tried and convicted in the superior court of Okmulgee county of maintaining and keeping a place in the city of Okmulgee, in said county, with the feloneous intent and purpose of selling intoxicating liquors, and their punishments fixed at confinement in the penitentiary for a period of 2 years each, *Page 719 
and to pay a fine of $100 each. To reverse the judgments rendered on the verdict they have each appealed to this court. In the case of Proctor v. State, 15 Okla. Cr. 338, 176 P. 771, the statute upon which this prosecution is based was held unconstitutional and void. For the reason stated in the opinion in that case, the judgment as to each defendant in this case is reversed, and the cause remanded, with instructions to the trial court to dismiss the same. Mandate forthwith.